219 S.W.3d 784 (2007)
George EDWARDS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 88435.
Missouri Court of Appeals, Eastern District, Division Three.
April 17, 2007.
Mark A. Grothoff, Stephen J. Harris, (Public Defenders), Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Lisa M. Kennedy Jefferson City, MO, for respondent.
Before GLENN A. NORTON, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.
Prior report: 148 S.W.3d 877.

ORDER
PER CURIAM.
George Edwards (Edwards) appeals the Judgment of the Circuit Court of Marion County, the Honorable Robert M. Clayton II presiding. A jury convicted Edwards of First Degree Assault of a Law Enforcement Officer, Section 565.081[1], and Armed Criminal Action, Section 571.015. The Circuit Court sentenced Edwards to consecutive fifteen and ten year sentences. Edwards filed a Rule 29.15 motion for post-conviction relief, which was denied after an evidentiary hearing.
On appeal, Edwards argues that the Circuit Court erred when it denied his Rule 29.15 motion. Edwards claims his trial counsel was ineffective, because she: 1) failed to request a continuance in order to allow the crime lab to complete fingerprint analysis; and 2) failed to timely object when the prosecutor solicited hearsay testimony regarding Edwards's lack of an alibi.
We have reviewed the briefs and the Record on Appeal, and find no error of law in this case. Thus, a written opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The Judgment is affirmed pursuant to Rule 84.16(b).
NOTES
[1]  All statutory references are to RSMo (2000).